Exhibit 10.1

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, MA 02140

December 13, 2017

The holders of Redeemable Convertible

Preferred Stock listed in Schedule 1 hereto

(collectively, the “Investors”)

Re: Redeemable Convertible Preferred Stock

This letter agreement is entered into by and between the Dicerna
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the Investors
and is effective as of the date first written above.

WHEREAS, the Board of Directors of the Company authorized the filing of a
certificate of designation with respect to 700,000 shares of Redeemable
Convertible Preferred Stock, par value $0.0001 (the “Preferred Stock”), and such
certificate of designation was filed with the Secretary of State of the State of
Delaware on April 10, 2017 (the “Certificate of Designation”).

WHEREAS, pursuant to the terms of that certain redeemable convertible preferred
stock purchase agreement, dated March 30, 2017 (the “Stock Purchase Agreement”),
the Investors purchased in aggregate 700,000 shares of Preferred Stock.

WHEREAS, the Company desires to induce the Investors to (i) exercise their
option to convert the shares of Preferred Stock into shares of common stock of
the Company, par value $0.0001 (the “Common Stock”), in accordance with and
subject to the terms of the Certificate of Designation, (ii) agree to the
repurchase of all shares of their Preferred Stock that were not converted in the
Optional Conversion (as defined below) pursuant to the application of Conversion
Blockers (as defined below), (iii) agree to receive certain additional shares of
Common Stock or pre-funded warrants exercisable for shares of Common Stock as
set forth herein, and (iv) waive certain registration rights under the Amended
and Restated Registration Rights Agreement, dated April 11, 2017, by and among
the Company and the Investors (the “Registration Rights Agreement”) in
connection with the Company’s offer, issuance and sale of certain shares of
Common Stock through a follow-on public offering with gross proceeds to the
Company of at least $40 million (the “Follow-on Offering”) and to amend the
definition of “Registrable Securities” therein, in each case subject to the
terms and conditions of this letter agreement; and

WHEREAS, Section 4.6 of the Registration Rights Agreement provides that any
provision of the Registration Rights Agreement may be waived by the prior
written consent of (i) the Company and (ii) the holders of a majority of the
Registrable Securities (as defined in the Registration Rights Agreement) then
held by the investors thereunder (the “Requisite Investors”).



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt of sufficiency
of which is hereby acknowledged, each of the Investors and the Company,
intending to be bound, agree as follows:

 

  1. Dividend Rate Step-Down. Each Investor, severally and not jointly, agrees
that the Company’s entry into the collaborative research and license agreement
with Boehringer Ingelheim International GmbH (the “BI Agreement”) on October 27,
2017 and receipt of the upfront payment of $10.0 million in connection with the
BI Agreement constitutes a “Partnership Event” (as defined in the Certificate of
Designation) resulting in a dividend rate step-down from 12% to 8% per annum
commencing on October 28, 2017.

 

  2. Notice of Contingent Optional Conversion of Preferred Stock to Common
Stock.

 

  a. Subject to consummation of the Follow-on Offering, each Investor agrees,
severally and not jointly, as follows:

 

  i. this letter agreement constitutes a notice of conversion to the Company
pursuant to Section 5(c) of the Certificate of Designation;

 

  ii. that pursuant to Section 5(a) of the Company’s Certificate of Designation,
it is exercising its option to convert all of its outstanding shares of
Preferred Stock that are not subject to the application of Conversion Blockers
(as defined below), into shares of the Company’s Common Stock at a conversion
price of $3.19 per share with such conversion effected as of the date and time
of the consummation of the Follow-on Offering (such conversion, the “Optional
Conversion”); provided that this Optional Conversion will be automatically
revoked if the Follow-on Offering is not consummated on or before January 2,
2018;

 

  iii. that the date of delivery of the notice in this Section 2 and the
“Trading Day” on which such Investor effects the Optional Conversion for
purposes of Section 5(c)(i) of the Certificate of Designation shall be the date
of the consummation of the Follow-on Offering and not the date of this letter
agreement;

 

  iv. that the Company is authorized to instruct its transfer agent to issue
shares of Common Stock to such Investor pursuant to the Optional Conversion
promptly following consummation of the Follow-on Offering.

 

  b. Solely in connection with the Optional Conversion, each of the Company and
the Investors, severally and not jointly, agrees to waive the requirement in
Section 5(c)(i) of the Certificate of Designation to disclose the number of
shares of Preferred Stock to be converted, the number of shares of Common Stock
to be issued, and the number of shares of Preferred Stock owned subsequent to
the Optional Conversion in the notice provided herein.



--------------------------------------------------------------------------------

  c. Each Investor agrees to provide satisfactory evidence, within one business
day of the entry into this letter, that it has arranged for delivery to the
Company prior to closing of the Follow-on Offering of the certificate(s)
representing all of Investor’s shares of Preferred Stock.

 

  d. For the purposes of this letter agreement, “Conversion Blocker” means the
limitations on conversion set forth in Section 5(j) of the Certificate of
Designation.

 

  e. Any shares of Preferred Stock converted pursuant to the Optional Conversion
shall be automatically and immediately retired and canceled and shall not be
reissued, sold or transferred.

 

  3. Repurchase of Blocked Shares.

 

  a. Subject to the consummation of the Follow-on Offering and the effectiveness
of the Optional Conversion:

 

  i. the Company agrees to repurchase from each Investor who, immediately
following the effectiveness of the Optional Conversion, continues to be entitled
to shares of Common Stock issuable upon conversion of shares of Preferred Stock
(such Investor, a “Blocked Investor”) as a result of the application of
Conversion Blockers (such residual shares of Common Stock that would be issuable
but for the Conversion Blockers, the “Residual Shares”), and each Blocked
Investor, severally and not jointly, agrees to sell to the Company all of such
Blocked Investor’s Residual Shares at a price per share of $0.0001 (such
transaction, the “Repurchase”).

 

  b. The Company and each Blocked Investor agrees, severally and not jointly,
that:

 

  i. the Repurchase shall take place and close promptly after the consummation
of the Follow-on Offering and the effectiveness of the Optional Conversion and
the Repurchase and shall be consummated by the date that is no later than three
business days following the consummation of the Follow-on Offering and the
effectiveness of the Optional Conversion;

 

  ii. the aggregate purchase price payable to each Blocked Investor shall be
paid by the Company at the Closing by cashiers’ or certified check(s) or by wire
transfer(s);

 

  iii.

at the closing of the Repurchase, each Blocked Investor shall either duly
endorse in blank certificate(s) evidencing the particular Residual Shares being
repurchased from such Blocked Investor as contemplated herein in a form ready
for transfer or duly execute and deliver an assignment separate



--------------------------------------------------------------------------------

  from certificate for such Residual Shares, and shall execute any documents or
assignments necessary to effectuate the transfer and conveyance of said Residual
Shares;

 

  iv. Any shares of Preferred Stock that are repurchased by the Company shall be
automatically and immediately cancelled and retired and shall not be reissued,
sold or transferred.

 

  c. Each Blocked Investor, severally and not jointly, represents and warrants
that it owns the Residual Shares free and clear of all pledges, liens,
encumbrances, security interests, options, claims and other charges of every
kind. Such Blocked Investor has not entered into any contract or agreement,
other than this letter agreement, to sell or otherwise transfer any of such
Residual Shares. By delivery of a certificate or certificates representing its
Residual Shares, such Blocked Investor shall transfer clear and marketable title
to such Residual Shares to the Company at the closing of the Repurchase.

 

  d. The Company represents and warrants that:

 

  i. it presently has, and immediately following the consummation of and after
giving effect to, the execution and delivery of this letter agreement, will be
able to pay its known and reasonably anticipated debts as they become due in the
usual course of business, or has or will have total assets which are greater
than the sum of its total liabilities; and

 

  ii. it is not repurchasing the Residual Shares owned by the Blocked Investors
for the purpose of immediate resale and does not have any present intention to
sell or otherwise transfer any of the Residual Shares, and has not accepted nor
is it currently evaluating any written offers to purchase any of the Residual
Shares or any substantial portion of the assets or the business of the Company
or to merge the Company with or into any other entity.

 

  4. Issuance of Pre-funded Warrants.

 

  a. In consideration of each Investor’s agreement to provide the waiver and
amendment to the Registration Rights Agreement in Section 7 herein and such
Investor’s agreement to consummate the Optional Conversion, and subject to the
effectiveness of the Optional Conversion and the closing of the Repurchase, the
Company hereby agrees to issue and each Investor, severally and not jointly,
agrees to accept a pre-funded warrant (the “Warrant” and, collectively, the
“Warrants”) exercisable at a price per share of $0.0001 per share of Common
Stock for the number of shares of Common Stock calculated with respect to each
Investor in accordance with the following formula (the “Additional Investor
Shares”):

 

  i. the sum of



--------------------------------------------------------------------------------

  1. the number of shares of Common Stock into which the additional dividend
accruals on the Preferred Stock that such Investor would have been entitled to
receive up to and including March 31, 2018 are convertible, calculated
immediately prior to the effectiveness of the Optional Conversion; and

 

  2. the number of Residual Shares repurchased (or to be repurchased) from such
Investor, if any, by the Company in accordance with Section 3 of this letter
agreement.

 

  ii. The formula in Section 4(a)(i) above assumes (1) a conversion price of
$3.19 per share of Preferred Stock; (2) application of a dividend rate of 12%
per annum from April 11, 2017 to October 27, 2017, and (3) application of a
dividend rate of 8% per annum commencing from October 28, 2017 through March 31,
2018.

 

  b. The closing for the issuance, sale and transfer of the Warrants (or shares
of Common Stock contemplated by Section 4(d)) shall take place promptly after
the consummation of the Follow-on Offering, the effectiveness of the Optional
Conversion and the closing of the Repurchase and, in any event, by the date that
is no later than three business days following the consummation of the Follow-on
Offering.

 

  c. The Company and each Investor agree that each Warrant issued hereunder
shall be in the form of Exhibit A.

 

  d. Notwithstanding anything in the foregoing to the contrary, each Investor
shall have the right, by delivering written notice thereof to the Company during
the period commencing from the date of execution of the underwriting agreement
for the Follow-on Offering to the close of business on the business day
preceding the consummation of the Follow-on Offering, to receive the Additional
Investor Shares in the form of Common Stock to the extent that such additional
shares of Common Stock representing Additional Investor Shares, together with
the shares of Common Stock issued in the Optional Conversion and any shares of
Common Stock to be purchased by such Investor in the Follow-on Offering, do not
exceed any Conversion Blockers.

 

  5. Satisfaction of Obligations; Termination of Side Letter.

 

  a. The Company and each Investor agree that the sum of (i) the shares of
Common Stock resulting from the Optional Conversion plus (ii) the Additional
Investor Shares is as set forth on Schedule 1 hereto.



--------------------------------------------------------------------------------

  b. Subject to the consummation of the Follow-on Offering, each Investor agrees
that (i) the effectiveness of the Optional Conversion, (ii) the closing of the
Repurchase, and (iii) the issuance of Additional Investor Shares in the form of
Common Stock and/or Warrants (the “Additional Issuance”, collectively with the
Optional Conversion and the Repurchase, the “Conversion Transactions”), shall
constitute satisfaction in full of the Company’s obligations to such Investor
under the Certificate of Designation.

 

  c. Each Investor agrees that the side letter re Certain Terms dated March 30,
2017 entered into by and between the Company and the Investors shall be
automatically terminated, without any further action by the parties hereto,
following the consummation of the Conversion Transactions and the filing of a
certificate of elimination with respect to the Preferred Stock.

 

  6. Waiver and Agreement to Amend the Registration Rights Agreement.

 

  a. Each Investor has been granted certain registration rights pursuant to the
Registration Rights Agreement and hereby waives the right to receive notice of
the Follow-on Offering or to request registration of any Registrable Securities
(as defined in the Registration Rights Agreement) in connection with the
Follow-on Offering and any prospectus supplement filed in connection therewith
that may arise under Section 3.3 or any other provision of the Registration
Rights Agreement as it relates to the Follow-on Offering. Each Investor
acknowledges that consent to this waiver of registration rights and the related
notice provisions by the Requisite Investors will bind all investors party to
the Registration Rights Agreement and such investors’ Permitted Transferees (as
defined in the Registration Rights Agreement); and

 

  b. The waiver in this Section 6 shall automatically terminate and shall be of
no further force or effect with respect to the Follow-on Offering upon the
earliest to occur, if any, of: (i) the representatives of the underwriters for
such Follow-on Offering, on the one hand, or the Company on the other hand,
notifies the other in writing, prior to the execution of the underwriting
agreement for the Follow-on Offering, that it has determined not to proceed with
the Follow-on Offering, and such underwriting agreement is not executed by
January 2, 2018; (ii) the Registration Statement that is filed by the Company
with the Securities and Exchange Commission with respect to the Follow-on
Offering is withdrawn; (iii) the underwriting agreement (other than the
provisions thereof which survive termination) entered into between the Company
and the underwriters terminates or is terminated for any reason prior to payment
and delivery of the shares of common stock to be sold thereunder; or (iv) the
closing of the Follow-on Offering has not occurred on or prior to the 60th day
following the execution of the underwriting agreement by all parties thereto.
Upon termination of this waiver, all rights waived pursuant to this waiver shall
automatically be reinstated as originally constituted and remain in full force
and effect.



--------------------------------------------------------------------------------

  c. Each Investor agrees to enter into an amendment to the Registration Rights
Agreement in substantially the form set forth in Exhibit B hereto and
acknowledges and agrees that the waiver in this Section 6 and the agreement to
amend the Registration Rights Agreement in this Section 6(c) are conditions
precedent to the Company’s obligations to consummate the Conversion
Transactions.

 

  7. Investor Representations. The Company is issuing Common Stock in the
Optional Conversion (the “Conversion Shares”), Additional Investor Shares in the
form of Common Stock and/or Warrants, and shares of Common Stock issuable upon
exercise of Warrants (the “Warrant Shares”, and collectively, the “Securities”)
to, and consummating the Conversion Transactions with, the Investors in reliance
upon the following representations made by each Investor:

 

  a. Investor acknowledges and agrees that the Securities are characterized as
“restricted securities” under the Securities Act of 1933 (as amended and
together with the rules and regulations promulgated thereunder, the “Securities
Act”) and that, under the Securities Act and applicable regulations thereunder,
such securities may not be resold, pledged or otherwise transferred without
registration under the Securities Act or an exemption therefrom. Investor
acknowledges and agrees that (i) the Securities are being offered and sold in in
reliance upon federal and state exemptions for transactions not involving any
public offering, and the Securities have not yet been registered under the
Securities Act or under any state securities laws, and (ii) such Securities may
be offered, resold, pledged or otherwise transferred only in a transaction
registered under the Securities Act, or meeting the requirements of Rule 144, or
in accordance with another exemption from the registration requirements of the
Securities Act (and based upon an opinion of counsel if the Company so requests)
and in accordance with any applicable securities laws of any State of the United
States or any other applicable jurisdiction.

 

  b. Investor acknowledges and agrees that (i) the registrar or transfer agent
for the Securities will not be required to accept for registration of transfer
any shares except upon presentation of evidence satisfactory to the Company that
the restrictions on transfer under the Securities Act have been complied with
and (ii) any Securities in the form of definitive physical certificates or
warrants will bear a restrictive legend.

 

  c. Investor is acquiring the Securities solely for its own account for
investment purposes, and not with a view to the distribution thereof in a
transaction that would violate the Securities Act or the securities laws of any
state of the United States or any other applicable jurisdiction.

 

  d. Investor is an “accredited investor” within the meaning of SEC Rule 501 of
Regulation D, as presently in effect.



--------------------------------------------------------------------------------

  e. Investor has experience as an investor in securities of companies in the
development stage and is able to fend for himself/herself/itself, can bear the
economic risk of his/her/its investment and has such knowledge and experience in
financial or business matters that he/she/it is capable of evaluating the merits
and risks of his/her/its investment in the Securities and protecting his/her/its
own interests in connection with such investment. Such Investor acknowledges
that any investment in the Securities involves an extremely high degree of risk
and that the Company’s future prospects are uncertain. Such Investor represents
that he/she/it is able, without materially impairing his/her/its financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of his/her/its investment.

 

  f. Investor has had the opportunity to obtain from the Company such
information as desired in order to evaluate the merits and the risks inherent in
holding the Securities;

 

  g. Investor either has a pre-existing personal or business relationship with
the Company or its officers, directors or controlling persons, or by reason of
Investor’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with the acquisition of the
Securities;

 

  h. Investor’s investment in the Company’s Securities is consistent, in both
nature and amount, with Investor’s overall investment program and financial
condition; and

 

  i. Investor’s principal residence is as set forth in Schedule 1 hereto.

 

  8. Additional Representations, Covenants and Conditions.

 

  a. Each party to this letter agreement hereby represents and warrants to the
other party that:

 

  i. it has had an opportunity to seek the advice of its own independent legal
counsel with respect to the provisions of this letter agreement and that its
decision to execute this letter agreement is not based on any reliance upon the
advice of any other party or its legal counsel. Each party represents and
warrants to the other party that in executing this letter agreement such party
has completely read this letter agreement and that such party understands the
terms of this letter agreement and its significance. This letter agreement shall
be construed neutrally, without regard to the party responsible for its
preparation.

 

  ii. the execution, performance and delivery of this letter agreement has been
authorized by all necessary action by such party;

 

  iii. the representative executing this letter agreement on behalf of such
party has been granted all necessary power and authority to act on behalf of
such party with respect to the execution, performance and delivery of this
letter agreement;



--------------------------------------------------------------------------------

  iv. this letter agreement is the legal, valid and binding obligation of each
party, enforceable against such party in accordance with its terms; and

 

  v. the execution and delivery by such party of this letter agreement and the
compliance with the terms and provisions of this Agreement will not result in
(1) any violation of any federal, state or local laws, orders or regulations
applicable to such party, or (2) any violation of, or in conflict with, or
breach the terms, conditions or provisions of, or constitute a default under,
any agreement, or require or give to others any interest or rights, including
rights of termination, cancellation or acceleration, with respect to any
instruments, contracts or agreements, or require any authorization, consent,
approval, exemption or other action by, or notice to or filing with, any court,
administrative or governmental body which has not been obtained or given.

 

  b. The Company shall use commercially reasonable efforts in the form of
resolutions adopted by the Company’s Board of Directors in its discretion to
seek to cause the receipt at the closing of the Securities, any subsequent
conversion or exercise thereof, and the receipt of any shares of Common Stock
deliverable upon such conversion or exercise, in each case, by each Investor
that may from time to time be subject to the reporting requirements of
Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) with respect to the Company, to be exempt under Rule 16b-3 promulgated
under the Exchange Act.

 

  c. The Securities have been duly authorized and reserved for issuance by the
Company. As of the date hereof the Company has, and immediately following
consummation of the Follow-on Offering the Company will have, sufficient shares
of Common Stock available under its Certificate of Incorporation to consummate
the Optional Conversion and the Additional Issuance (including issuances upon
exercise of the Warrants) hereby.

 

  d. The Company’s and each Investor’s agreements and obligations in this letter
agreement are expressly subject to the participation of investors holding all
outstanding shares of Preferred Stock in the Conversion Transactions, to the
extent applicable.

 

  9. Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
letter agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Company and the Investors shall be entitled to an injunction to prevent
breaches of this letter agreement, and to specific enforcement of this letter
agreement and its terms and provisions in any action instituted in any court of
the United States or any state having subject matter jurisdiction.



--------------------------------------------------------------------------------

  10. Counterparts; Facsimile Signatures. This letter agreement may be executed
in two or more counterparts, each of which shall be deemed an original, and all
of which together shall constitute one and the same instrument. The exchange of
copies hereof, including signature pages hereto, by facsimile, e-mail or other
means of electronic transmission shall constitute effective execution and
delivery hereof as to the parties and may be used in lieu of the original letter
agreement for all purposes and shall be deemed to be original signatures for all
purposes.

 

  11. Reliance. Each of the undersigned Investors understands that the Company
and the underwriters of any Follow-on Offering will proceed with the Follow-on
Offering in reliance on this letter agreement, including the waiver in
Section 6.

 

  12. Governing Law. This letter agreement shall be construed and enforced in
accordance with the laws of the State of New York without giving effect to any
choice or conflict of laws provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

 

  13. Entire Agreement. This letter agreement constitutes the entire agreement
between the parties and supersedes all prior oral or written negotiations and
agreements between the parties with respect to the subject matter hereof. No
modification, variation or amendment of this letter agreement (including any
exhibit hereto) shall be effective unless made in writing and signed by both
parties.

 

  14. Further Assurances. Each party hereto agrees to cooperate fully with the
other parties hereto and to execute and deliver, or cause to be executed and
delivered, such further agreements, instruments and documents and to give such
further written assurance and take such further acts as may be reasonably
requested by any other party hereto to evidence and reflect the transactions
contemplated by this letter agreement and to carry into effect the intents and
purposes of this letter agreement.

 

  15. Certain Definitions. As used herein, (i)“gross proceeds to the Company”
shall mean the aggregate of the public offering price per share of the Company’s
common stock sold in the Follow-on Offering multiplied by the number of shares
sold (and, for the avoidance of doubt, shall be inclusive of any and all
underwriting discounts and commissions and offering expenses of the Company);
and (ii) the “consummation” or the “closing” of the Follow-on Offering shall
mean the closing of the Follow-on Offering at which the Company sells to the
underwriters a number of shares of the Company’s common stock such that gross
proceeds to the Company are at least $40 million (and, for the avoidance of
doubt, shall not require the exercise and/or settlement of any option to
purchase additional shares agreed to by the Company with the underwriters as
part of the Follow-on Offering).

 

  16.

Waiver of Conflicts. Each Investor acknowledges that it (i) has read the letter
agreement and exhibits referenced herein (the “Transaction Documents”), (ii) has
been represented in the preparation, negotiation and execution of the
Transaction Documents by legal counsel of its own choice or has voluntarily
declined to seek such legal counsel, and (iii) understands the terms and
consequences of the Transaction Documents and is fully



--------------------------------------------------------------------------------

  aware of the legal and binding effect thereof. Each Investor understands that
the Company has been represented in the preparation, negotiation and execution
of the Transaction Documents by Sidley Austin LLP and Richards, Layton & Finger
and that neither Sidley Austin LLP nor Richards, Layton & Finger has represented
any Investor (or any director, employee or stockholder of the Company or any
Investor) in the preparation, negotiation and execution of any Transaction
Documents. Each party hereto acknowledges that Sidley Austin LLP or Richards,
Layton & Finger may have an investment in certain of the Investors or may have
in the past performed, and may continue to perform, legal services for certain
of the Investors (or Affiliates thereof) in matters unrelated to the
transactions contemplated hereby, including the representation of such Investors
(or Affiliates thereof) in venture capital financings and other
matters. Accordingly, each party hereto hereby (i) acknowledges that it has had
an opportunity to ask for, and has obtained, information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, (ii) gives its informed consent to
representation by Sidley Austin LLP and by Richards, Layton & Finger of certain
of the Investors in such unrelated matters and to representation of the Company
by Sidley Austin LLP and Richards, Layton & Finger in connection with the
Transaction Documents and the transactions contemplated thereby, and
(iii) waives any conflict arising out of each such representation with respect
to the matters contemplated hereby.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each of the undersigned stockholders have
executed this letter agreement as of the date first set forth above.

 

COMPANY: DICERNA PHARMACEUTICALS, INC. By:  

/s/ Douglas Fambrough, III, Ph.D.

  Douglas Fambrough, III, Ph.D., Chief Executive Officer

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

STOCKHOLDERS: Bain Capital Life Sciences Fund, L.P.

By: Bain Capital Life Sciences Partners, LP,

its general partner

By: Bain Capital Life Sciences Investors, LLC

its general partner

By:  

/s/ Jeffrey Schwartz

Name:   Jeffrey Schwartz Title:   Managing Director Address: 200 Clarendon
Street Boston, MA 02116 BCIP Life Sciences Associates, LP By: Boylston
Coinvestors, LLC its general partner

By:  

/s/ Jeffrey Schwartz

Name:   Jeffrey Schwartz Title:   Managing Director Address: 200 Clarendon
Street Boston, MA 02116

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

Cormorant Private Healthcare Fund I, LP By: Cormorant Private Healthcare GP,
LLC, its general partner

By:  

/s/ Bihua Chen

Name:   Bihua Chen Title:   Managing Member of the GP Address: 200 Clarendon
Street, 52nd Floor Boston, MA 02116 Cormorant Global Healthcare Master Fund, LP
By: Cormorant Global Healthcare GP, LLC, its general partner

By:  

/s/ Bihua Chen

Name:   Bihua Chen Title:   Managing Member of the GP Address: 200 Clarendon
Street, 52nd Floor Boston, MA 02116 CRMA SPV, L.P. By: Cormorant Asset
Management, LLC, its Special Limited Partner

By:  

/s/ Bihua Chen

Name:   Bihua Chen Title:   Managing Member of the Investment Manager Address:
PO Box 309 Ugland House, Grand Cayman KY1-1104, Cayman Islands

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

Domain Partners VIII, L.P. By: One Palmer Square Associates VIII, LLC its
general partner

By:  

/s/ Lisa A. Kraeutler

Name:   Lisa A. Kraeutler Title:   Attorney-in-fact Address: One Palmer Square,
Suite 515 Princeton, NJ 08542 DP VIII Associates, L.P. By: One Palmer Square
Associates VIII, LLC its general partner

By:  

/s/ Lisa A. Kraeutler

Name:   Lisa A. Kraeutler Title:   Attorney-in-fact Address: One Palmer Square,
Suite 515 Princeton, NJ 08542

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

EcoR1 Capital Fund, L.P. By: EcoR1 Capital, LLC, its general partner

By:  

/s/ Oleg Nodelman

Name:   Oleg Nodelman Title:   Founder Address: 409 Illinois Street San
Francisco, CA 94158 EcoR1 Capital Fund Qualified, L.P. By: EcoR1 Capital, LLC,
its general partner

By:  

/s/ Oleg Nodelman

Name:   Oleg Nodelman Title:   Founder Address: 409 Illinois Street San
Francisco, CA 94158

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

RA Capital Healthcare Fund, L.P. By: RA Capital Management, LLC, its general
partner

By:  

/s/ Peter Kolchinsky

Name:   Peter Kolchinsky Title:   Authorized Signatory

Address:

20 Park Plaza, Suite 1200

Boston, MA 02116

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

Blackwell Partners LLC – Series A By:  

/s/ Abayomi A. Adigun

Name:   Abayomi A. Adigun Title:  

Investment Manager

DUMAC, Inc.

Authorized Agent

By:  

/s/ Jannine M. Lall

Name:   Jannine M. Lall Title:  

Controller

DUMAC, Inc.

Authorized Agent

Address: 280 S. Mangum Street, Suite 210 Durham, NC 27701 RTW Master Fund, LTD
By:  

/s/ Roderick Wong

Name:   Roderick Wong Title:   Director Address: 250 West 55th Street, 16th
Floor, Suite A New York, NY 10019 RTW Innovation Master Fund, LTD By:  

/s/ Roderick Wong

Name:   Roderick Wong Title:   Director Address: 250 West 55th Street, 16th
Floor, Suite A New York, NY 10019

 

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

Skyline Venture Partners V, L.P. By: Skyline Venture Management V, LLC, its
general partner By:  

/s/ John Freund

Name:   John Freund Title:   Managing Director Address: 525 University Avenue,
Suite 1350 Palo Alto, CA 94301

[SIGNATURE PAGE TO LETTER AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1

 

Investor

   Shares of Preferred
Stock      Conversion Shares and
Additional Investor
Shares (1)  

Bain Capital Life Sciences Fund, L.P.

200 Clarendon Street, Boston, MA 02116

     226,139        7,820,100  

BCIP Life Sciences Associates, LP

200 Clarendon Street, Boston, MA 02116

     23,861        825,135  

Blackwell Partners LLC – Series A

280 S. Mangum Street, Suite 210, Durham, NC 27701

     14,076        486,761  

Cormorant Private Healthcare Fund I, LP

200 Clarendon Street, 52nd Floor, Boston, MA 02116

     66,500        2,299,633  

Cormorant Global Healthcare Master Fund, LP

200 Clarendon Street, 52nd Floor, Boston, MA 02116

     15,800        546,379  

CRMA SPV, L.P.

PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands

     3,200        110,659  

Domain Partners VIII, L.P.

One Palmer Square, Suite 515, Princeton, NJ 08542

     49,632        1,716,322  

DP VIII Associates, L.P.

One Palmer Square, Suite 515, Princeton, NJ 08542

     368        12,726  

EcoR1 Capital Fund, L.P.

409 Illinois Street, San Francisco, CA 94158

     24,129        834,404  

EcoR1 Capital Fund Qualified, L.P.

409 Illinois Street, San Francisco, CA 94158

     78,371        2,710,143  

RA Capital Healthcare Fund, L.P.

20 Park Plaza, Suite 1200, Boston, MA 02116

     62,424        2,158,681  

RTW Innovation Master Fund, LTD

250 West 55th Street, 16th Floor, Suite A, New York, NY 10019

     2,920        100,976  

RTW Master Fund, LTD

250 West 55th Street, 16th Floor, Suite A, New York, NY 10019

     82,580        2,855,695  

Skyline Venture Partners V, L.P.

525 University Avenue, Suite 1350, Palo Alto, CA 94301

     50,000        1,729,047  

Total

     700,000        24,206,663  



--------------------------------------------------------------------------------

 

 

(1) Represents the aggregate shares of Common Stock into which the Preferred
Stock is expected to be convertible as of the consummation of Follow-on Offering
after adding accrued dividends up to and including March 31, 2018 and assumes
(1) a conversion price of $3.19 per share; (2) application of a dividend rate of
12% per annum from April 11, 2017 to October 27, 2017, (3) application of a
dividend rate of 8% per annum commencing from October 28, 2017 through March 31,
2018, and (4) no application of Conversion Blockers.



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant

 



--------------------------------------------------------------------------------

EXHIBIT A

THIS WARRANT AND THE SHARES OF CAPITAL STOCK ISSUED UPON ANY EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

 

Warrant No. CS-[●]   Warrant to Purchase Shares Number of Shares of Common
Stock: [●]   of Common Stock Issue Date: [●]  

FORM OF PRE-FUNDED WARRANT TO PURCHASE

COMMON STOCK

OF

DICERNA PHARMACEUTICALS, INC.

Dicerna Pharmaceuticals, Inc., a company organized under the laws of Delaware
(the “Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, [HOLDER], the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, at any time or times on or
after the Issue Date first set forth above (the “Initial Exercisability Date”),
until 5:00 p.m., EST, on the date that is the ten-year anniversary of the Issue
Date (the “Expiration Date”),[●] fully paid non-assessable shares of Common
Stock (as defined below), subject to adjustment as provided herein (the “Warrant
Shares”). Except as otherwise defined herein, capitalized terms in this Warrant
to Purchase Common Stock (the “Warrant”), shall have the meanings set forth in
Section 16. This Warrant is one of the Warrants to purchase Common Stock (the
“Warrants”) issued pursuant to that certain Letter Agreement, dated as of [●],
2017 by and between the Company and holders of the Company’s Redeemable
Convertible Preferred Stock

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder at any time or times on or after the
Initial Exercisability Date, in whole or in part, by delivery (whether via
facsimile, electronic mail or otherwise) of a written notice, in the form
attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election
to exercise this Warrant. Following the delivery of the Exercise Notice, Holder
shall make prompt payment to the Company of an amount equal to the Exercise
Price in effect on the date of such exercise multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash by wire transfer of immediately available funds or, if the
provisions of Section 1(d) are applicable, by notifying the Company that this
Warrant is being exercised pursuant to a Cashless Exercise (as defined in
Section 1(d)). The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder, nor shall any ink-original signature
or medallion guarantee (or other type of guarantee or notarization) with respect
to any Exercise Notice be required. Execution and delivery of the Exercise
Notice with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares. On or
before the first (1st) Trading Day following the date on which the Company has
received the applicable Exercise Notice, the Company shall transmit by facsimile
or electronic mail an acknowledgment of confirmation of receipt of the Exercise
Notice, in the form attached to the Exercise Notice, to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or prior to the earlier of
(i) two (2) Trading Days following the date the Holder delivers the Aggregate
Exercise Price (or notice of a Cashless Exercise) in connection with an Exercise
Notice and (ii) the number of Trading Days comprising the Standard Settlement
Period (such earlier date, the “Share Delivery Date”), the Company shall
(X) provided that the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated



--------------------------------------------------------------------------------

Securities Transfer Program (the “FAST Program”), credit such aggregate number
of Warrant Shares to which the Holder is entitled pursuant to such exercise to
the Holder’s or its designee’s balance account with DTC through its Deposit /
Withdrawal At Custodian system, or (Y) if the Transfer Agent is not
participating in the DTC FAST Program, issue and dispatch by overnight courier
to the address as specified in the Exercise Notice, a certificate, registered in
the name of the Holder or its designee, for the number of Warrant Shares to
which the Holder is entitled pursuant to such exercise. The Company shall be
responsible for all fees and expenses of the Transfer Agent and all fees and
expenses with respect to the issuance of Warrant Shares via DTC, if any. Upon
delivery of the Exercise Notice, the Holder shall be deemed for all corporate
purposes to have become the holder of record and beneficial owner of the Warrant
Shares with respect to which this Warrant has been exercised, irrespective of
the date such Warrant Shares are credited to the Holder’s DTC account or the
date of delivery of the certificates evidencing such Warrant Shares, as the case
may be. If this Warrant is physically delivered to the Company in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three (3) Trading Days after any
exercise and at its own expense, issue and deliver to the Holder (or its
designee) a new Warrant (in accordance with Section 7(d)) representing the right
to purchase the number of Warrant Shares issuable immediately prior to such
exercise under this Warrant, less the number of Warrant Shares with respect to
which this Warrant is exercised. No fractional Warrant Shares are to be issued
upon the exercise of this Warrant, but rather the number of Warrant Shares to be
issued shall be rounded to the nearest whole number. The Company shall pay any
and all transfer, stamp, issuance and similar taxes, costs and expenses
(including, without limitation, fees and expenses of the Transfer Agent) which
may be payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant, provided, however, that in the event that Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form, in the form attached hereto as Exhibit B, duly executed by the Holder, and
the Company may require, as a condition thereto, the payment of a sum sufficient
to reimburse it for any transfer tax incidental thereto or that the Holder
establish, to the satisfaction of the Company, that such tax has been paid. The
Company’s obligations to issue and deliver Warrant Shares in accordance with the
terms and subject to the conditions hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination; provided, however, that the
Company shall not be required to deliver Warrant Shares with respect to an
exercise prior to the Holder’s delivery of the Aggregate Exercise Price (or
notice of a Cashless Exercise) with respect to such exercise. If (i) the Company
fails to deliver to the Holder the Warrant Shares that are subject to an
Exercise Notice (the “Exercise Notice Warrant Shares”) by the Share Delivery
Date (or, to the extent Warrant Shares are subject to a Dispute Procedure
pursuant to Section 11 hereof, within one (1) Business Day of the Company’s
receipt of the investment bank’s or accountant’s calculation) and (ii) the
Holder has not exercised its Buy-In rights as provided below with respect to
such shares, the Company agrees to pay (as liquidated damages and not as a
penalty) to the Holder for late issuance of the Warrant Shares subject to the
Exercise Notice the proportionate amount of $100 per Trading Day (increasing to
$200 per Trading Day after the tenth (10th) Trading Day) after the Share
Delivery Date for each $10,000 of Warrant Shares subject to an Exercise Notice
which are not timely delivered. For purposes of clarification, if the Company is
obligated to make payments of liquidated damages pursuant to this Section 1(a)
for late issuance of Warrant Shares, then it shall not also be obligated to make
Buy-In payments as described below with respect to those same Warrant Shares.
The Company shall pay any payments incurred under this Section 1(a) in
immediately available funds upon demand.

(b) Exercise Price. The aggregate Exercise Price of this Warrant, except for a
nominal exercise price of $0.0001 per Warrant Share, was pre-funded to the
Company on or prior to the Issue Date (the “Pre-Paid Exercise Price”) and,
consequently, no additional consideration (other than the nominal exercise price
of $0.0001 per Warrant Share) shall be required to be paid by the Holder to any
Person to effect the exercise of this Warrant. For purposes of this Warrant,
“Exercise Price” means the unpaid $0.0001 per Warrant Share, subject to
adjustment as provided herein.

(c) Company’s Failure to Timely Deliver Securities. In addition to any other
rights available to the Holder, if the Company fails for any reason to issue to
the Holder on or prior to the applicable Share Delivery Date, if (x) the
Transfer Agent is not participating in the DTC Fast Program, a certificate for
the number of shares of



--------------------------------------------------------------------------------

Common Stock to which the Holder is entitled and register such Common Stock on
the Company’s share register or (y) if the Transfer Agent is participating in
the DTC FAST Program, to credit the Holder’s balance account with DTC, for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant (or, to the extent shares of Common Stock are
subject to a Dispute Procedure, within one (1) Business Day of the Company’s
receipt of the investment bank’s or accountant’s calculation) and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder or its brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Common Stock which the holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased,
minus any amounts paid to the Holder by the Company as liquidated damages as
described in Section 1(a) above, exceeds (y) the amount obtained by multiplying
(1) the number of Warrant Shares that the Company was required to deliver to the
Holder in connection with the exercise at issue times (2) the price at which the
sell order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of Warrant Shares with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000, assuming no liquidated damages. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Company, evidence of the
amount of such loss. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof. In addition to
the foregoing rights, if the Company fails to deliver the applicable number of
Warrant Shares upon an exercise pursuant to Section 1 by the applicable Share
Delivery Date, then the Holder shall have the right to rescind such exercise in
whole or in part and retain and/or have the Company return, as the case may be,
any portion of this Warrant that has not been exercised pursuant to such
Exercise Notice; provided that the rescission of an exercise shall not affect
the Company’s obligation to make any payments that have accrued prior to the
date of such notice pursuant to this Section 1(c) or otherwise.

(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a registration statement covering the issuance or resale of the
Exercise Notice Warrant Shares is not available for the issuance or resale, as
applicable, of such Exercise Notice Warrant Shares, the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

Net Number = (A x B) - (A x C)

B

For purposes of the foregoing formula:

 

  A= the total number of shares with respect to which this Warrant is then being
exercised.

 

  B=

as applicable: (i) the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the date of the applicable Exercise Notice if such
Exercise Notice is (1) both executed and delivered pursuant to Section 1(a)
hereof on a day that is not a Trading Day or (2) both executed and delivered
pursuant to Section 1(a) hereof on a Trading Day prior to the opening of
“regular trading hours” (as defined in Rule 600(b)(64) of Regulation NMS
promulgated under the federal securities laws) on such Trading Day, (ii) at the
option of the Holder, either (y) the VWAP on the Trading Day immediately
preceding the date of the



--------------------------------------------------------------------------------

  applicable Notice of Exercise or (z) the Bid Price of the Common Stock as of
the time of the Holder’s execution of the applicable Exercise Notice if such
Exercise Notice is executed during “regular trading hours” on a Trading Day and
is delivered within two (2) hours thereafter pursuant to Section 1(a) hereof or
(iii) the Closing Sale Price of the Common Stock on the date of the applicable
Exercise Notice if the date of such Exercise Notice is a Trading Day and such
Exercise Notice is both executed and delivered pursuant to Section 1(a) hereof
after the close of “regular trading hours” on such Trading Day.

 

  C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

If Warrant Shares are issued in such Cashless Exercise, the Company acknowledges
and agrees that in accordance with Section 3(a)(9) of the Securities Act of
1933, as amended, the Warrant Shares shall take on the registered
characteristics of the Warrants being exercised, and the holding period of the
Warrants being exercised may be tacked on to the holding period of the Warrant
Shares. The Company agrees not to take any position contrary to this
Section 1(d).

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 11.

(f) Beneficial Ownership.

(i)    The Company may not issue to Holder, or a group of affiliated holders, of
Warrants, upon exercise of such Warrants, a number of Warrant Shares that would
cause Holder, or a group of affiliated holders, to beneficially own, in the
aggregate, a number of shares of the Company’s capital stock that represents in
excess of 19.99% of the Company’s voting power, unless (x) the Company obtains
the approval of its stockholders as required by the applicable rules of the
relevant Trading Market for issuances of shares of Common Stock in excess of
such amount or (y) the Company is not subject to rules of the relevant Trading
Market limiting issuances of shares of Common Stock in excess of such amount.

(ii)    Notwithstanding anything to the contrary herein, upon the written
election of the Holder in substantially the form attached hereto as Exhibit C,
Holder shall not be entitled to effect the exercise of any portion of this
Warrant pursuant to the terms and conditions of this Warrant, and any such
exercise shall be null and void and treated as if never made, in each case, to
the extent that, after giving effect to such exercise, the Holder, together with
all other Attribution Parties (as defined below), collectively would
beneficially own in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such exercise (such percentage,
subject to such modifications in accordance with, and subject to the limitations
set forth in, this Section 1(f), the “Maximum Percentage”). For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by the Holder and the other Attribution Parties shall include the number
of shares of Common Stock held by the Holder and all other Attribution Parties
plus the number of shares of Common Stock issuable upon exercise of this Warrant
with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(i) exercise of the remaining, unexercised portion of this Warrant beneficially
owned by the Holder or any other Attribution Party and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company (including, without limitation, any convertible notes or convertible
preferred stock or warrants, including the other Warrants) beneficially owned by
the Holder or any other Attribution Party subject to a limitation on conversion
or exercise analogous to the limitation contained in this Section 1(f). For
purposes of determining the number of shares of Common Stock the Holder may
acquire upon the exercise of this Warrant without exceeding the Maximum
Percentage, Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company’s most recent Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Company or (3) any other written notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding (the “Reported Outstanding Share Number”). If the Company receives a
Exercise Notice from Holder at a time when the actual number of outstanding
shares of



--------------------------------------------------------------------------------

Common Stock is less than the Reported Outstanding Share Number, the Company
shall (i) notify the Holder in writing of the number of shares of Common Stock
then outstanding and, to the extent that such Exercise Notice would otherwise
cause Holder’s beneficial ownership, as determined pursuant to
this Section 1(f), to exceed the Maximum Percentage, Holder must notify the
Company of a reduced number of Warrant Shares to be purchased pursuant to such
Exercise Notice and (ii) as soon as reasonably practicable, the Company shall
return to the Holder any exercise price paid by the Holder for the excess
shares. For any reason at any time, upon the written or oral request of Holder,
where such request indicates that it is being made pursuant to this Warrant, the
Company shall within two (2) Business Days confirm orally and in writing or by
electronic mail to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Holder and any other Attribution
Party since the date as of which the Reported Outstanding Share Number was
reported. In the event that the issuance of shares of Common Stock to the Holder
upon the exercise of this Warrant results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock,
the number of shares so issued by which Holder’s and the other Attribution
Parties’ aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and Holder shall not have the power to vote or to transfer the Excess Shares. As
soon as reasonably practicable after the issuance of the Excess Shares has been
deemed null and void and/or any other Warrant Shares have been purported to be
issued in excess of the limitations set forth in this Section 1(f), the Company
shall return to the Holder the exercise price paid by the Holder for the Excess
Shares.

(iii)    Upon delivery of a written notice to the Company, Holder may from time
to time increase (with such increase not effective until the sixty-first
(61st) day after delivery of such notice) or decrease the Maximum Percentage to
any other percentage that is not in excess of 19.99% (except that such increased
percentage may exceed 19.99% in the event that (x) the Company obtains the
approval of its stockholders as required by the applicable rules of the relevant
Trading Market for issuances of shares of Common Stock in excess of such amount
or (y) the Company is not subject to rules of the relevant Trading Market
limiting issuances of shares of Common Stock in excess of such amount) as
specified in such notice; provided that (i) any such increase in the Maximum
Percentage will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to the Holder and the other Attribution Parties and not to any other
holder of Warrants. For purposes of clarity, the shares of Common Stock issuable
pursuant to the terms of this Warrant in excess of the Maximum Percentage shall
not be deemed to be beneficially owned by the Holder for any purpose including
for purposes of Section 13(d) or Rule 16a-1(a)(1) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). No prior inability to exercise this
Warrant pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
exercisability. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 1(f) to the extent necessary to correct this paragraph or any
portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 1(f) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation as contained in this paragraph may not be waived
and shall apply to a successor holder of this Warrant.

(iv)    As used in this Warrant with respect to the Holder, “Attribution
Parties” means, collectively, the following persons and entities: Holder, any of
its Affiliates or principals, any person acting or who could be deemed to be
acting as a group together with the Holder or any of the foregoing for purposes
of Section 13(d) of the Exchange Act, and any other persons whose beneficial
ownership of the Common Stock would or could be aggregated with Holder’s and the
other Attribution Parties’ for purposes of Section 13(d) of the Exchange Act.

(v)    The limitation contained in this Section 1(f) shall apply to Holder from
and after the delivery of such written election to the Company and shall cease
to apply thereafter only upon sixty-one (61) days’ written notice from Holder to
the Company of an election to increase or decrease or remove such
limitation; provided, that such election to be subject to such limitation shall
be irrevocable if Holder specifies in writing to the Company that such election
is irrevocable. For the avoidance of doubt, the limitation contained in
this Section 1(f) shall not apply to any holder of Warrants that has not elected
in writing to be subject to such limitation.



--------------------------------------------------------------------------------

(g) Required Reserve Amount. So long as this Warrant remains outstanding, the
Company shall at all times keep reserved for issuance under this Warrant a
number of shares of Common Stock at least equal to 100% of the maximum number of
shares of Common Stock as shall be necessary to satisfy the Company’s obligation
to issue shares of Common Stock under the Warrants then outstanding (without
regard to any limitations on exercise) (the “Required Reserve Amount”); provided
that at no time shall the number of shares of Common Stock reserved pursuant to
this Section 1(g) be reduced other than in connection with any exercise of
Warrants or such other event covered by Section 2(c) below. The Required Reserve
Amount (including, without limitation, each increase in the number of shares so
reserved) shall be allocated pro rata among the holders of the Warrants based on
the number of shares of Common Stock issuable upon exercise of Warrants held by
each holder thereof on the Issue Date (without regard to any limitations on
exercise) (the “Authorized Share Allocation”). In the event that a holder shall
sell or otherwise transfer any of such holder’s Warrants, each transferee shall
be allocated a pro rata portion of such holder’s Authorized Share Allocation.
Any shares of Common Stock reserved and allocated to any Person which ceases to
hold any Warrants shall be allocated to the remaining holders of Warrants, pro
rata based on the number of shares of Common Stock issuable upon exercise of the
Warrants then held by such holders thereof (without regard to any limitations on
exercise).

(h) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance the Required Reserve Amount (an “Authorized Share Failure”), then the
Company shall promptly take all action reasonably necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Warrant then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its Board of Directors to recommend to the
stockholders that they approve such proposal. Notwithstanding the foregoing, if
any such time of an Authorized Share Failure, the Company is able to obtain the
written consent of a majority of the shares of its issued and outstanding shares
of Common Stock to approve the increase in the number of authorized shares of
Common Stock, the Company may satisfy this obligation by obtaining such consent
and submitting for filing with the SEC an Information Statement on Schedule 14C.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Voluntary Adjustment By Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

(b) Adjustment Upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Issue Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased. If the Company
at any time on or after the Issue Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Exercise Price in effect immediately
prior to such combination will be proportionately increased and the number of
Warrant Shares will be proportionately decreased. Any adjustment under this
Section 2(b) shall become effective at the close of business on the date the
subdivision or combination becomes effective.



--------------------------------------------------------------------------------

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares so as to protect the rights of the Holder; provided
that no such adjustment pursuant to this Section 2(c) will increase the Exercise
Price or decrease the number of Warrant Shares as otherwise determined pursuant
to this Section 2.

3. RIGHTS UPON DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant
to Section 2 above, if, on or after the Issue Date and on or prior to the
Expiration Date, the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property, options, evidence of indebtedness or any other assets by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), then, in each such
case, the Holder shall be entitled to participate in such Distribution to the
same extent that the Holder would have participated therein if the Holder had
held the number of shares of Common Stock acquirable upon complete exercise of
this Warrant (without regard to any limitations or restrictions on exercise of
this Warrant, including without limitation, the Maximum Percentage) immediately
before the date on which a record is taken for such Distribution, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the participation in such Distribution (provided,
however, that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such shares of Common Stock as a result of such
Distribution (and beneficial ownership) to such extent) and the portion of such
Distribution shall be held in abeyance for the benefit of the Holder until such
time or times as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such Distribution (and any Distributions declared or
made on such initial Distribution or on any subsequent Distribution held
similarly in abeyance) to the same extent as if there had been no such
limitation).

4. FUNDAMENTAL TRANSACTIONS.

(a) Fundamental Transaction. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 4(a), including agreements to deliver to the Holder
in exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
an exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such adjustments to the number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction). Upon the consummation of each Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of the applicable Fundamental Transaction, the provisions of this
Warrant and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of each Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the applicable
Fundamental Transaction, in lieu of the shares of Common Stock (or other
securities, cash, assets or other property (except such items still issuable
under Section 3 above, which shall continue to be receivable thereafter))
issuable upon the exercise of this Warrant prior to the applicable Fundamental
Transaction, such shares of common stock (or its equivalent) of the Successor
Entity (including its Parent Entity) which the Holder would have been entitled
to receive upon the happening of the applicable Fundamental Transaction had this
Warrant been exercised immediately prior to the applicable Fundamental
Transaction (without regard to any limitations on the exercise of this Warrant),
as adjusted in accordance with the provisions of this Warrant. Notwithstanding
the



--------------------------------------------------------------------------------

foregoing, and without limiting Section 1(f) hereof, the Holder may elect, at
its sole option, by delivery of written notice to the Company to waive this
Section 4(b) to permit the Fundamental Transaction without the assumption of
this Warrant. In addition to and not in substitution for any other rights
hereunder, prior to the consummation of each Fundamental Transaction pursuant to
which holders of shares of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for shares of Common Stock (a
“Corporate Event”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon an exercise of this
Warrant at any time after the consummation of the applicable Fundamental
Transaction but prior to the Expiration Date, in lieu of the shares of the
Common Stock (or other securities, cash, assets or other property (except such
items still issuable under Section 3 above, which shall continue to be
receivable thereafter)) issuable upon the exercise of the Warrant prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) (collectively, the “Corporate Event Consideration”) which the Holder
would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Warrant been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of this Warrant). The provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Holder.

5. UNDERTAKINGS. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, or any other similar voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment due to such event. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as any of the Warrants are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the Warrants, the number of shares of Common Stock as
shall from time to time be necessary to effect the exercise of the Warrants then
outstanding (without regard to any limitations on exercise). The Company shall
be obligated to promptly reissue unlegended Warrants or Warrant Shares upon the
request of the Holder (x) at such time as the holding period under Rule 144 or
another applicable exemption from the registration requirements of the
Securities Act has been satisfied or (y) at such time as a registration
statement is available for the transfer of the Warrant or the Warrant Shares.
The Company is entitled to request from Holder an opinion of counsel reasonably
acceptable to the Company to the effect that the securities proposed to be
disposed of may lawfully be so disposed of without registration, qualification
or legend.

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of capital stock of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company
shall provide the Holder with copies of the same notices and other information
given to the stockholders of the Company generally, contemporaneously with the
giving thereof to the stockholders.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a



--------------------------------------------------------------------------------

new Warrant (in accordance with Section 7(d)), registered as the Holder may
request, representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
(but without the obligation to post a bond) and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 7(d))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issue Date, and
(iv) shall have the same rights and conditions as this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in writing, (i) if
delivered (a) from within the domestic United States, by first-class registered
or certified airmail, or nationally recognized overnight express courier,
postage prepaid, electronic mail or by facsimile or (b) from outside the United
States, by International Federal Express, electronic mail or facsimile, and
(ii) will be deemed given (A) if delivered by first-class registered or
certified mail domestic, three (3) Business Days after so mailed, (B) if
delivered by nationally recognized overnight carrier, one (1) Business Day after
so mailed, (C) if delivered by International Federal Express, two (2) Business
Days after so mailed and (D) on the date of transmission, if delivered by
electronic mail to each of the email addresses specified in this Section 8 prior
to 5:00 p.m. (New York time) on a Trading Day, (E) the next Trading Day after
the date of transmission, if delivered by electronic mail to each of the email
addresses specified in this Section 8 on a day that is not a Trading Day or
later than 5:00 p.m. (New York time) on any Trading Day and (E) if delivered by
facsimile, upon electronic confirmation of receipt of such facsimile, and will
be delivered and addressed as follows:

(i) if to the Company, to:

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, MA 02140

Attention: Douglas M. Fambrough, III, Ph.D.

Facsimile: [●]

Email: [●]

(ii) if to the Holder, at such address or other contact information delivered by
the Holder to Company or as is on the books and records of the Company.



--------------------------------------------------------------------------------

The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Exercise Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the shares of
Common Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to holders of shares of Common Stock or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation; provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

10. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule thereof.

11. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within two (2) Business Days of receipt of the
Exercise Notice or other event giving rise to such dispute, as the case may be,
to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile or electronic mail (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than two (2) Business Days from the time it receives the
disputed determinations or calculations (the “Dispute Procedure”). Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent manifest error. The fees of any
such accountant shall be borne by the party whose calculations were most at
variance with those of such accountant.

12. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

13. TRANSFER. The Holder acknowledges that this Warrant and the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws. This
Warrant and the Warrant Shares may be offered for sale, sold, transferred,
pledged or assigned without the consent of the Company only upon the
effectiveness of a registration statement covering the issuance or resale of
this Warrant or the Warrant Shares. Any transfer shall be recorded on the books
of the Company upon the surrender of this Warrant or the Warrant Shares,
properly endorsed, to the Company at its principal offices, and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer. In the event of a partial transfer of this Warrant, the Company shall
issue to the holders one or more appropriate new warrants.



--------------------------------------------------------------------------------

14. SEVERABILITY; CONSTRUCTION; HEADINGS. If any provision of this Warrant is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Warrant so long as this Warrant as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

15. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise. In
the event that the Company believes that a notice contains material, nonpublic
information relating to the Company or its subsidiaries, the Company so shall
indicate to such Holder contemporaneously with delivery of such notice, and in
the absence of any such indication, the Holder shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its subsidiaries.

16. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Affiliate” shall have the meaning ascribed to such term in
Rule 12b-2 promulgated under the Exchange Act.

(b) “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC) as of such time of determination. If the Bid
Price cannot be calculated for a security as of the particular time of
determination on any of the foregoing bases, the Bid Price of such security as
of such time of determination shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the Dispute Procedure in Section 11. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

(c) “Bloomberg” means Bloomberg Financial Markets.

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(e) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as



--------------------------------------------------------------------------------

reported by Bloomberg, or, if the Principal Market begins to operate on an
extended hours basis and does not designate the closing bid price or the closing
trade price, as the case may be, then the last bid price or the last trade
price, respectively, of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing bid
price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly
Pink OTC Markets Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to the Dispute Procedure in Section 11. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

(f) “Common Stock” means (i) the Company’s Common Stock, par value $0.0001 per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

(g) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(h) “Eligible Market” means The NASDAQ Capital Market, the NYSE MKT LLC, The
NASDAQ Global Select Market, The NASDAQ Global Market or The New York Stock
Exchange, Inc.

(i) “Fundamental Transaction” means that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the Exchange Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its shares of Common Stock.

(j) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.



--------------------------------------------------------------------------------

(k) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(l) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common stock or
equivalent equity security is quoted or listed on an Eligible Market (or, if so
elected by the Holder, any other market, exchange or quotation system), or, if
there is more than one such Person or such entity, the Person or such entity
designated by the Holder or in the absence of such designation, such Person or
entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

(m) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(n) “Principal Market” means The NASDAQ Global Market.

(o) “Standard Settlement Period” means the standard settlement period, expressed
in a number of Trading Days, for the Company’s primary trading market or
quotation system with respect to the Common Stock that is in effect on the date
of receipt of an applicable Exercise Notice.

(p) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

(q) “Successor Entity” means one or more Person or Persons (or, if so elected by
the Holder, the Company or Parent Entity) formed by, resulting from or surviving
any Fundamental Transaction or one or more Person or Persons (or, if so elected
by the Holder, the Company or the Parent Entity) with which such Fundamental
Transaction shall have been entered into.

(r) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Common Stock is not then listed or quoted and
traded on any Trading Market, then a day on which trading occurs on the NASDAQ
Global Market (or any successor thereto).

(s) “Trading Market” means the following market(s) or exchange(s) on which the
Common Stock is listed or quoted for trading on the date in question (as
applicable): the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ
Global Select Market, the New York Stock Exchange or the NYSE MKT or any
successor markets thereto.

(t) “Volume Weighted Average Price” or “VWAP” means, for any security as of any
date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York time (or such other time as
the Principal Market publicly announces is the official close of trading), as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York time (or such other time as such
market publicly announces is the official close of trading), as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest Closing Bid
Price and the lowest closing ask price of any of the market makers for such
security as reported in the OTC Link or “pink sheets” by OTC Markets Group Inc.
(formerly Pink OTC Markets Inc.). If the Volume Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Volume Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to the Dispute Procedure
in Section 11 with the term “Volume Weighted Average Price” being substituted
for the



--------------------------------------------------------------------------------

term “Exercise Price.” All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination, reclassification or
other similar transaction during the applicable calculation period.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issue Date set out above.

 

DICERNA PHARMACEUTICALS, INC. By:  

 

Name:   Douglas M. Fambrough, III, Ph.D. Title:   President & Chief Executive
Officer



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

DICERNA PHARMACEUTICALS, INC.

The undersigned holder hereby exercises the right to
purchase                     of the shares of Common Stock (“Warrant Shares”) of
Dicerna Pharmaceuticals, Inc., a company organized under the laws of Delaware
(the “Company”), evidenced by the attached Warrant to Purchase Common Stock (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                     a “Cash Exercise” with respect to                     
Warrant Shares; and/or                      a “Cashless Exercise” with respect
to                      Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$                     to the Company in accordance with the terms of the
Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

[If there is not an effective registration statement covering the issuance or
resale of the Warrant Shares: The undersigned holder is aware that the Warrant
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) or any state securities laws. The undersigned understands
that reliance by the Company on exemptions under the Securities Act is
predicated in part upon the truth and accuracy of the statements of the
undersigned in this Exercise Notice.

The undersigned holder represents and warrants that (1) it has been furnished
with all information which it deems necessary to evaluate the merits and risks
of the purchase of the Warrant Shares, (2) it has had the opportunity to ask
questions concerning the Warrant Shares and all questions posed have been
answered to its satisfaction, (3) it has been given the opportunity to obtain
any additional information it deems necessary to verify the accuracy of any
information obtained concerning the Warrant Shares and the Company and (4) it
has such knowledge and experience in financial and business matters that it is
able to evaluate the merits and risks of purchasing the Warrant Shares and to
make an informed investment decision relating thereto.

The undersigned holder hereby represents and warrants that it is purchasing the
Warrant Shares for its own account for investment and not with a view to the
sale or distribution of all or any part of the Warrant Shares.

The undersigned holder understands that because the Warrant Shares have not been
registered under the Securities Act, it must continue to bear the economic risk
of the investment for an indefinite period of time and the Warrant Shares cannot
be sold unless it is subsequently registered under applicable federal and state
securities laws or an exemption from such registration is available.



--------------------------------------------------------------------------------

The undersigned holder agrees that it will in no event sell or distribute or
otherwise dispose of all or any part of the Warrant Shares unless (1) there is
an effective registration statement under the Securities Act and applicable
state securities laws covering any such transaction involving the Warrant
Shares, or (2) the Company receives an opinion satisfactory to the Company of
the undersigned holder’s legal counsel stating that such transaction is exempt
from registration. The undersigned holder consents to the placing of a legend on
its certificate for the Warrant Shares stating that the Warrant Shares have not
been registered and setting forth the restriction on transfer contemplated
hereby and to the placing of a stop transfer order on the books of the Company
and with any transfer agents against the Warrant Shares until the Warrant Shares
may be legally resold or distributed without restriction.]

The undersigned holder has considered the federal and state income tax
implications of the exercise of the Warrant and the purchase and subsequent sale
of the Warrant Shares.

Date:                          ,             

 

ACKNOWLEDGED AND AGREED TO BY THE HOLDER:

 

(Holder)   By:  

 

  (Signature) Name:  

 

Title:  

 

Address:

                                             

                                             

Email:                                  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company, LLC to issue the above indicated number of
shares of Common Stock on or prior to the applicable Share Delivery Date.

 

DICERNA PHARMACEUTICALS, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers all
of the rights of the undersigned under the attached Warrant with respect to the
number of shares of capital stock covered thereby set forth below, unto:

 

Name of Assignee

 

Address/Facsimile Number

 

No. of Shares

           

 

ACKNOWLEDGED AND AGREED TO BY THE HOLDER:

                                                             
                   

(Holder)

 

 

By:                                                                           

(Signature)

Name:                                                                      

Title:                                                                        

Address:

 

                               

                               

Email:                   



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF CONVERSION BLOCKER ELECTION

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, MA 02140

Ladies and Gentlemen:

Pursuant to and in accordance with Section 1(f) of Warrant No. CS-[●] (the
“Warrant”), the undersigned holder hereby elects that, effective as of the date
hereof, the undersigned shall not be entitled to effect an exercise of any
portion of the Common Stock underlying the Warrant (the “Warrant Shares”), and
any such exercise shall be null and void and treated as if never made, in each
case, to the extent that, after giving effect to such exercise, the undersigned,
together with all other Attribution Parties, collectively would beneficially own
in excess of [9.99]% of the number of shares of Common Stock outstanding
immediately after giving effect to such exercise (such percentage to be computed
in accordance with Section 1(f) of the Warrant).

Capitalized terms used herein and not defined herein shall have the meaning
given to such terms in the Warrant.

The undersigned has caused this Notice of Conversion Blocker Election to be
executed by the undersigned’s respective authorized person(s), hereunto duly
authorized, as of the date set forth below.

 

[INVESTOR]

By:  

 

Name:   Title:   Date:  



--------------------------------------------------------------------------------

Exhibit B

Form of Amendment to Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FIRST AMENDMENT

TO

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this
“Amendment”) is made and entered into this [●]th day of December, 2017, and
amends that certain Amended and Restated Registration Rights Agreement dated as
of April 11, 2017 (the “Registration Rights Agreement”) by and among the Company
and the Investors (as defined therein) . Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings given to such terms
in the Registration Rights Agreement.

WHEREAS, Investors are the holders of an aggregate of 700,000 shares of
Redeemable Convertible Preferred Stock of the Company, par value $0.0001 per
share (the “Redeemable Convertible Preferred Stock”);

WHEREAS, pursuant to the Registration Rights Agreement, Investors have the right
to require the Company, upon notice and in compliance with the terms and
conditions set forth in the Registration Rights Agreement, to prepare and file
with the Securities and Exchange Commission a Registration Statement covering
the Registrable Securities, including shares of common stock issuable upon
conversion of the Redeemable Convertible Preferred Stock;

WHEREAS, the Company and the Investors have entered into a letter agreement
dated [●], 2017 (the “Letter Agreement”), pursuant to which each such Investor
has agreed, among other things, subject to certain conditions, (i) to exercise
its option to convert its Redeemable Convertible Preferred Stock and (ii) to the
redemption of any shares of Redeemable Convertible Preferred Stock that remain
unconverted following such optional conversion pursuant to the application of
conversion blockers;

WHEREAS, in connection with the Letter Agreement, the Parties desire to amend
the definition of “Registrable Securities” in the Registration Rights Agreement;
and

WHEREAS, Section 4.6 of the Registration Rights Agreement provides that any
provision of the Registration Rights Agreement may be amended or waived by the
prior written consent of (i) the Company and (ii) the Requisite Investors and
that consent to this waiver of registration rights and related notice provisions
by the Requisite Investors will bind all investors party to the Registration
Rights Agreement and their Permitted Transferees.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Parties hereby agree as follows:

 

  1. Amendment of Registration Rights Agreement.

(a) In ARTICLE II, Section 2.1 of the Registration Rights Agreement, the
definition of “Registrable Securities” shall be deleted in its entirety and
replaced as follows:

“Registrable Securities” means (i) all shares of Common Stock held as of
April 11, 2017; (ii) all shares of Common Stock issuable upon exercise,
conversion or exchange of any option, warrant or convertible security
outstanding as of April 11, 2017 and not then subject to vesting or forfeiture
to the Company (including, for the avoidance of doubt, any Conversion Shares
into which the Preferred Stock is convertible from time to time after April 11,
2017 and any additional shares of Common Stock received in lieu of pre-funded
warrants and in respect of additional dividend accruals pursuant Section 4(a)(i)
and 4(d) of the Letter Agreement dated [●], 2017 by and among the Company and
the Investors), (iii) all shares of Common Stock issuable upon the exercise of
pre-funded warrants, which warrants were issued to any Holder on or prior to
December 31, 2017, (iv) all shares of Common Stock acquired from the Company by
Affiliates in the Follow-on Offering, and (v) all shares of Common Stock
directly or indirectly



--------------------------------------------------------------------------------

issued or then issuable with respect to the securities referred to in clauses
(i), (ii), (iii) or (iv) above by way of a stock dividend or stock split, or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (1) such securities
shall have been disposed of in accordance with an effective Registration
Statement, (2) such securities shall have been Transferred pursuant to Rule 144,
(3) such holder is able to immediately sell such securities under Rule 144
without any restrictions on transfer (including without application of
paragraphs (c), (d), (e), (f) and (h) of Rule 144), as reasonably determined by
the Holder (it being understood that a written opinion of counsel reasonably
acceptable to the Company to the effect that such securities may be so offered
and sold and that any restrictive legends on the securities may be removed shall
be conclusive evidence that this clause (3) has been satisfied), (4) such
securities shall have been otherwise transferred and a new certificate for it
not bearing a legend restricting further transfer under the Securities Act shall
have been delivered by the Company, all applicable holding periods shall have
expired, and no other applicable and legally binding restriction on transfer by
the Holder thereof shall exist under the Securities Act, or (5) such securities
shall have ceased to be outstanding. Follow-on Offering shall mean the Company’s
offer, issue and sale of certain shares of the Company’s Common Stock through a
follow-on public offering with gross proceeds to the Company of at least $40
million consummated or prior to January 2, 2018.

3. Governing Law. This Amendment and all claims arising out of or based upon
this Amendment or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of New
York without giving effect to any choice or conflict of laws provision or rule
that would cause the application of the domestic substantive laws of any other
jurisdiction.

4. Effect of this Amendment. Except as specifically amended as set forth herein,
each term and condition of the Registration Rights Agreement shall continue in
full force and effect.

5. Reference to and Effect on the Agreement. On or after the date hereof, each
reference in the Registration Rights Agreement to “this Agreement,” “hereunder,”
“herein,” or words of like import shall mean and be a reference to the
Registration Rights Agreement as amended hereby. No reference to this Amendment
need be made in any instrument or document at any time referring to the
Registration Rights Agreement, a reference to the Registration Rights Agreement
in any of such to be deemed a reference to the Registration Rights Agreement as
amended hereby.

6. Counterparts; Facsimile Signatures. This letter agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument. The exchange of
copies hereof, including signature pages hereto, by facsimile, e-mail or other
means of electronic transmission shall constitute effective execution and
delivery hereof as to the parties and may be used in lieu of the original letter
agreement for all purposes and shall be deemed to be original signatures for all
purposes.

7. Further Assurances. Each party hereto agrees to cooperate fully with the
other parties hereto and to execute and deliver, or cause to be executed and
delivered, such further agreements, instruments and documents and to give such
further written assurance and take such further acts as may be reasonably
requested by any other party hereto to evidence and reflect the transactions
contemplated by this Amendment and to carry into effect the intents and purposes
of this Amendment.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Amended and Restated Registration Rights Agreement as of the date
first above written.

 

Company:               DICERNA PHARMACEUTICALS, INC.

    By:  

 

    Name:       Title:  

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Investors:     Bain Capital Life Sciences Fund, L.P.       By: Bain Capital Life
Sciences Partners, LP,       its general partner       By: Bain Capital Life
Sciences Investors, LLC       its general partner       By:  

 

      Name:         Title:         Address:       200 Clarendon Street      
Boston, MA 02116       BCIP Life Sciences Associates, LP       By: Boylston
Coinvestors, LLC       its general partner       By:  

 

      Name:         Title:         Address:       200 Clarendon Street      
Boston, MA 02116

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Cormorant Private Healthcare Fund I, LP By: Cormorant Private Healthcare GP,
LLC, its general partner By:  

 

Name:   Title:   Address: 200 Clarendon Street, 52nd Floor Boston, MA 02116
Cormorant Global Healthcare Master Fund, LP By: Cormorant Global Healthcare GP,
LLC, its general partner By:  

 

Name:   Title:   Address: 200 Clarendon Street, 52nd Floor Boston, MA 02116 CRMA
SPV, L.P. By: Cormorant Asset Management, LLC, its Special Limited Partner By:  

 

Name:   Title:   Address: PO Box 309 Ugland House, Grand Cayman KY1-1104, Cayman
Islands

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Domain Partners VIII, L.P. By: One Palmer Square Associates VIII, LLC its
general partner By:  

 

Name:   Title:   Address: One Palmer Square, Suite 515 Princeton, NJ 08542 DP
VIII Associates, L.P. By: One Palmer Square Associates VIII, LLC its general
partner By:  

 

Name:   Title:   Address: One Palmer Square, Suite 515 Princeton, NJ 08542

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

EcoR1 Capital Fund, L.P. By: EcoR1 Capital, LLC, its general partner By:  

 

Name:   Title:   Address: 409 Illinois Street San Francisco, CA 94158 EcoR1
Capital Fund Qualified, L.P. By: EcoR1 Capital, LLC, its general partner By:  

 

Name:   Title:   Address: 409 Illinois Street San Francisco, CA 94158

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

RA Capital Healthcare Fund, L.P. By: RA Capital Management, LLC, its general
partner By:  

 

Name:   Title:   Address: 20 Park Plaza, Suite 1200 Boston, MA 02116

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Blackwell Partners LLC – Series A

By:  

 

Name:   Title:   Authorized Signatory

By:  

 

Name:   Title:   Authorized Signatory

Address: 280 S. Mangum Street, Suite 210 Durham, NC 27701 RTW Master Fund, LTD

By:  

 

Name:   Title:  

Address: 250 West 55th Street, 16th Floor, Suite A New York, NY 10019 RTW
Innovation Master Fund, LTD

By:  

 

Name:   Title:  

Address:  

250 West 55th Street, 16th Floor, Suite A

New York, NY 10019

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]



--------------------------------------------------------------------------------

Skyline Venture Partners V, L.P. By: Skyline Venture Management V, LLC, its
general partner

By:  

 

Name:   Title:   Address: 525 University Avenue, Suite 1350 Palo Alto, CA 94301

[SIGNATURE PAGE TO FIRST AMENDMENT TO AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT]